Citation Nr: 0431578	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date than January 3, 
1997, for a total disability rating based on individual 
unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, in which the veteran was 
denied an increased rating for his service connected 
posttraumatic stress disorder (PTSD) from 50 percent.  In a 
February 1999 rating decision, the veteran was awarded an 
increased rating to 70 percent for his PTSD.  He was also 
awarded a TDIU.  The effective date for these awards was 
determined by the RO to be March 27, 1998.  The veteran 
appealed the effective dates of the awards of the increased 
scheduler rating and the TDIU.

In March 2001, the Board granted an earlier effective date 
for a TDIU to January 3, 1997, and remanded the three other 
claims.  In a May 2001 rating decision, the RO granted an 
increased rating for PTSD to 100 percent effective January 3, 
1997.  In response to this decision, the veteran wrote the RO 
in June 2001 that he agreed with its decision, and did not 
wish to continue his appeal.  Thus, The veteran's claims for 
an increased rating for his PTSD, and for an earlier 
effective date for his PTSD are no longer in appellate 
status.

Regarding the claim for an earlier effective date for a TDIU, 
the veteran appealed the Board's decision, arguing that he 
should have been entitled to an earlier effective date than 
January 3, 1997.  The Secretary of Veterans Affairs filed its 
own brief on said matter, and in an April 2002 order, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated and remanded the March 2001 Board decision to the 
extent it declined to grant an effective date earlier than 
January 3, 1997. 

In November 2002, the Board denied the veteran's claim for an 
earlier effective date than January 3, 1997, for a TDIU.  The 
veteran appealed his claim to the United States Court of 
Appeals for Veterans Claims (Court), and in March 2003 the 
Court remanded the veteran's claim.

In its November 2002 decision, the Board remanded the issue 
of service connection for a skin disability.  And in a 
February 2004 Board decision, the issue of entitlement to an 
earlier effective date for a TDIU was remanded so that the RO 
could properly notify the veteran of the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  The veteran was awarded service connection for PTSD in 
May 1995.

2.  The veteran did not submit a claim for TDIU (either 
formal or informal) until January 3, 1997.

3.  An increase in disability resulting in the veteran's 
unemployability was not ascertainable in the one-year period 
preceding January 3, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 3, 
1997, for entitlement to TDIU have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.340, 3.400(o)(2), 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The RO denied the veteran's claim for service connection for 
PTSD in a March 1984 rating decision.

The veteran submitted a claim of service connection for PTSD, 
received in March 1993.  He did not claim to be totally 
disabled by the condition.

In a December 1993 rating decision, the RO denied service 
connection for PTSD.

The veteran underwent a VA examination in July 1994.  He 
reported that he had been able to work to some extent on a 
self-employed basis until his psychiatric hospitalization.  
He indicated that he was unable to work regularly, but was on 
the compensated work therapy program at Durham VA Medical 
Center about 30 hours a week.

The veteran was hospitalized at a VA hospital in July 1994.  
Diagnoses were alcohol dependence, nicotine dependence, major 
recurrent depression, and PTSD. Regarding employment, it was 
noted that the veteran was currently unemployed, but worked 
as a sign maker with his brother-in-law from July 1993 to 
April 1994 until losing his job due to conflicts.  Prior to 
that, he was self-employed in home improvements from July 
1991 to 1992.  His longest job lasted from 1972 to 1991 when 
he was employed by the EPA in general maintenance until 
termination for drinking.  As he was unable to find a job and 
financially stressed, he was quite interested in a 
Compensated Work Training program (CWT) where he now worked 5 
days a week, 2 of which were spent in Fire and Safety, and 3 
were spent in Laboratory service.  All reports from his 
supervisors had been favorable.

In a November 1994 decision, the Social Security 
Administration (SSA) determined that the veteran became 
disabled on April 15, 1994 due to anxiety related and 
personality disorders.  Included in the SSA records were a 
number of VA records. They show that the veteran was 
hospitalized from July 28, 1994, to August 26, 1994 at the VA 
Medical Center. His condition at discharge was fair, but the 
physician noted that he believed that the veteran was 
disabled and unable to work secondary to his symptoms of 
PTSD.  On November 17, 1994, in a functional capacity 
assessment report, a SSA physician concurred with a VA 
psychiatrist who indicated that the veteran was disabled and 
unable to work secondary to his PTSD.

The veteran was seen at the VA Medical Center in December 
1994 where he stated that he very much enjoyed his CWT 
position.

In a May 1995 rating decision, the veteran was granted 
service connection for PTSD, and assigned a 50 percent rating 
effective July 1, 1992.

The veteran was seen in October 1995 and stated that he still 
enjoyed his work of 15 hours a week.

VA medical records confirm that the veteran was hospitalized 
at a VA facility from October 25, 1995, to November 3, 1995 
for psychiatric treatment.  Diagnoses of posttraumatic stress 
disorder and major depression were noted.  At the time of 
admission, his mood was depressed, but he responded to 
medication and counseling.  He showed steady improvement and 
was discharged to be followed on an outpatient basis.  The 
hospitalization summary reflects that the veteran was to 
return to his job with fire safety as part of the work 
incentive program at the VAMC.

Thereafter, the veteran did not seek VA psychiatric treatment 
for several months following his hospitalization, according 
to the evidence of record.  An October 1996 clinical notation 
described him as "doing well," and maintaining his abstinence 
from alcohol "without difficulty."  He was working at a part-
time job and reported no posttraumatic stress disorder or 
depressive symptoms.

A VA Medical Center treatment record from November 1997 
provided an impression that the veteran remained unable to 
hold steady employment due to combination of psychiatric and 
physical conditions.

The veteran filed a written statement with the VA on March 
27, 1998, seeking an increased rating for his service 
connected PTSD.

A June 1998 VA psychiatric examination was afforded the 
veteran.  He reported a 25-year history of psychiatric 
symptoms, which have begun to worsen in the recent past.  His 
symptoms included poor sleep patterns, irritability, 
depression, and alcohol abuse. He most recently went through 
detoxification in 1994, and had been sober for the last 17 
months.  He was currently being treated on an outpatient 
basis at a local VA medical center, with appointments 1-2 
times per month.  He was also taking medication for his 
psychiatric disabilities.  The veteran was last employed in 
1994, at which time he was fired due to his drinking 
problems.  His first wife died many years ago, and he has 
been married to his second wife for 28 years.  They "get 
along," and have 3 children.  He is close to his immediate 
family, but otherwise has limited social contacts.  On 
objective evaluation, he was alert, fully oriented, and 
cooperative, without any loose associations, flights of 
fancy, or unusual motor movements.  His affect was 
appropriate, and his mood was sullen and depressed.  He 
displayed no delusions, hallucinations, or paranoid thoughts.  
His memory, both recent and remote, was good, and his 
insight, judgment, and intellectual capacity were all 
adequate.  His final diagnoses included PTSD, recurrent major 
depression, in partial remission, and alcohol dependence, in 
remission.  A Global Assessment of Functioning (GAF) score of 
40 was assigned by the examiner.

Following a July 1998 rating decision which denied the 
veteran's claim for an increased rating for PTSD from 50 
percent, the veteran responded with an October 1998 notice of 
disagreement which requested a 100 percent schedular rating 
for PTSD and a TDIU.

In a February 1999 rating decision, the veteran was awarded 
an increased rating, to 70 percent, for his service connected 
posttraumatic stress disorder.  He was also awarded a total 
disability rating based on individual unemployability.  These 
awards were made effective from March 27, 1998, which was 
determined by the RO to be the effective date of the 
veteran's claim.

The veteran responded with a May 1999 notice of disagreement 
regarding the assigned effective date for his awards.  In his 
notice of disagreement, he argued that the prior receipt of 
various pieces of evidence, including VA medical records, 
should be construed as informal claims.  He made specific 
reference to VA medical records from 1994, which found the 
veteran was unable to work secondary to his "symptoms of post 
traumatic stress disorder," according to a VA examiner.  He 
also cited a January 1997 VA medical examination report, in 
which the veteran was noted under "occupation" to be 
unemployed since 1992 and "disabled secondary to post 
traumatic stress disorder symptoms."  He argued that these 
records constitute prior informal claims for a total 
disability rating based on individual unemployability.  He 
also stated that he did not receive a formal application form 
thereafter from the RO.

In a March 2001 decision, the Board granted an earlier 
effective date for assignment of a TDIU to March 3, 1997.  As 
noted in the introduction, the Court vacated and remanded the 
Board's decision to the extent it declined to grant an 
effective date earlier than January 1997.

In the appellant's November 2001 brief, his representative 
argued that VA hospital records from August 1994 and November 
1994 indicated that the veteran was unemployable at that 
time.  It was argued that pursuant to Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992), these reports constituted 
informal claims for a TDIU, and that VA never sent him the 
proper claim form.  It was noted that the veteran was 
hospitalized for PTSD symptoms from July 28, 1994, to August 
26, 1994, and that the discharge summary noted that the 
veteran was disabled and unable to work secondary to his 
symptoms of PTSD.  It was also noted that a psychological 
evaluation on November 17, 1994, indicated that the veteran 
was disabled and unable to work due to PTSD.

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated March 2004, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The March 2004 letter the RO informed the veteran 
what he needed in order to substantiate his claim for an 
earlier effective date prior to January 3, 1997, for TDIU.  
The RO informed the veteran that he was required to submit 
evidence demonstrating that a formal or informal application 
for increase was received prior to January 3, 1997, as well 
as evidence demonstrating that he satisfied the criteria for 
TDIU prior to January 3, 1997.  The veteran was informed that 
VA was required to make reasonable efforts to help him obtain 
records relevant to your claim and notify you when they were 
unsuccessful in obtaining these records.  The veteran was 
told that he was ultimately responsible for giving VA the 
information or evidence to support the veteran's claim, the 
RO would do its best to help obtain this evidence.  

The veteran was informed that VA would help him in getting 
evidence that would allow a decision to be made on his claim.  
However, it was the veteran's responsibility to help obtain 
all evidence necessary to support the claim.  The veteran was 
informed that if requested treatment reports from private 
doctors or hospitals were needed he would have to fill out a 
separate VA Form 21-4142 for each private doctor or hospital.  
It was noted that the veteran could contact the private 
doctor or hospital himself to obtain the records and send 
them to the RO.  The veteran was told not to contact any DVA 
facility himself for records.  He was informed to tell which 
facility and when he was treated on the enclosed VA Form 21-
4138 and the records would be requested for him.  The veteran 
was also told that he could submit statements from others who 
know of his condition.  They should give date the condition 
was first noticed, what they saw, and what enabled them to 
make their observation.  It was requested that the complete 
address of these people be included.  The veteran was 
informed that he could take up to a year from the date of the 
letter to send the information and evidence requested in this 
letter.  

The information that has been received in support of the 
veteran's claim was noted as being included in previous 
rating decisions, statement of the case, and supplemental 
statement of the case.  Information noted as the VA 
responsibilities included: relevant records from any Federal 
agency, this may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  It was indicated that on the veteran's 
behalf the VA would make reasonable efforts to get the 
following evidence: relevant records not held by a Federal 
agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers.  The veteran was informed that he must give 
the VA enough information about his records so that they 
could be requested from the person or agency that had them.  
If the holder of the records declines to give us the records 
or asks for a fee to provide them, the veteran would be 
notified of the problem.  It was noted that it was the 
veteran's responsibility to make sure that all requested 
records that are not in the possession of a Federal 
department or agency is received by the VA.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a).  See 38 
C.F.R. § 3.400(o)(1) (2004).  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the 
effective date will be the "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  The question in this case is whether it was 
factually ascertainable that the veteran's service connected 
disability precluded employment within the year prior to 
January 3, 1997.

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations provide that when a veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, the disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  In addition to 
the foregoing, there must be evidence that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Analysis

The veteran has asserted that various documents of record 
constitute informal claims, based upon which an earlier 
effective date would be warranted.  In this regard, 
applicable statutory and regulatory provisions require VA 
look to all communications from the veteran, which may be 
interpreted as applications or claims, either formal or 
informal, for benefits.  The VA is required to identify and 
act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2004); 
see Servello v. Derwinski, 3 Vet. App. 196 (1992).  
Specifically, the date of an outpatient or hospital 
examination or admission to a VA or hospital will be accepted 
as the date of receipt of an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2004).  However, among other 
requirements are that the informal claim must identify the 
benefit sought, and a timely formal claim must follow the 
informal claim.  38 C.F.R. § 3.155 (2004); Williams v. Gober, 
10 Vet. App. 447 (1997).

The veteran contends that VA hospitalization records from 
July and August 1994, and a November 17, 1994 Social Security 
Administration psychological evaluation constitute informal 
claims for a TDIU.  According to the 1994 VA hospitalization 
report, the veteran was unable to work secondary to his 
"symptoms of post traumatic stress disorder."  At the time 
that assessment was made, the veteran was not service 
connected for PTSD; he was not awarded service connection for 
PTSD until May 1995.  While it is true that the May 1995 
rating decision awarded service connection effective from 
July 1992 (prior to the 1994 statement that the veteran was 
unemployable secondary to his PTSD), the fact remains that 
when the VA examiner made his statement in 1994, the veteran 
was not service-connected for PTSD.  In order for a 
hospitalization or examination report to qualify as an 
informal claim under 38 C.F.R. § 3.157 (b), the veteran must 
have a service-connected disability.  Thus, the July 1994 VA 
Medical Center report and the November 1994 SSA report (even 
if it is conceded to be within VA's constructive possession) 
can not serve as informal claims since the veteran was not 
service-connected for any disability at those times.  The 
fact that the effective date goes back to July 1992 (beyond 
the time of the July 1994 and November 1994 reports) is not 
the relevant factor according to 38 C.F.R. § 3.157 (b); the 
relevant factor is that service connection was not awarded 
until May 1995, or after the reports in question.

At the time the veteran was awarded service connection and 
assigned an initial rating for PTSD in May 1995, the 
schedular rating criteria for this disability specifically 
included consideration of the impact upon the veteran's 
ability to obtain or maintain employment.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1995). Thus, it was reasonable 
for the RO to construe the 1994 VA assessment that the 
veteran's employability was adversely affected by his PTSD 
within the context of his initial schedular rating for PTSD.  
This disability is the only disability for which he has been 
awarded service connection.  At the time of the May 1995 
rating decision, the veteran did not state that he sought a 
decision on a TDIU, and the VA is not required to anticipate 
a claim for a particular benefit where no intention to raise 
it is expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

The question of whether a TDIU should have been assigned in 
the May 1995 rating decision (either by having considered the 
1994 hospitalization reports or by having considered 
assigning an extraschedular rating), involves a claim of 
clear and unmistakable error in the RO's decision.  However, 
a question of clear and unmistakable error has not been 
raised and is not in appellate status.  Therefore, the Board 
may not consider the issue.

The Board determined in March 2001 that the proper effective 
date for the TDIU was January 3, 1997.  This was based on a 
determination that the veteran had filed an informal claim 
for a TDIU on January 3, 1997.  This means that he is 
potentially eligible for an earlier effective date of up to a 
year prior to his date of claim, if the evidence so warrants.  
See 38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o) (2004).  The only psychiatric treatment notation 
of record dated within a year of the veteran's January 1997 
informal claim was in October 1996, and described the veteran 
as "doing well," and maintaining abstinence from alcohol 
"without difficulty."  He was working at a part-time job and 
reported no PTSD or depressive symptoms.  There were no 
statements to the effect that the veteran was unemployable.  
Accordingly, the evidentiary record does not establish that 
the veteran's unemployability was factually ascertainable 
within a year prior to his January 1997 request for medical 
treatment.

The veteran was granted service connection for PTSD in a May 
1995 rating decision.  Although the veteran was hospitalized 
for a week for his PTSD in October and November 1995 (after 
the May 1995 rating decision), this hospitalization does not 
serve as an informal claim for TDIU for the simple reason 
that the hospitalization record discusses the veteran's work 
status at the time of his discharge.  It states that the 
veteran was to return to his job with fire safety as part of 
the work incentive program at the Veterans Administrative 
Medical Center. Indeed, as was noted above, the veteran was 
working at a part-time job in October 1996.  It follows that 
an effective date earlier than January 3, 1997, for the 
veteran's TDIU is not for application.

In conclusion, the evidence does not show that the veteran 
filed a claim for a TDIU (either formal or informal) prior to 
his January 3, 1997, informal claim for a TDIU. Also, the 
evidence does not show that the increase in the veteran's 
disability became ascertainable in the one year period prior 
to January 3, 1997, such that he would be eligible for an 
earlier effective date under 38 C.F.R. § 3.400 (o).


ORDER

The assignment of effective date earlier than January 3, 
1997, for an award of a TDIU is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



